Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are presented for examination.  Claims 21-80 have been cancelled.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11/121962. Although the claims at issue are not identical, they are not patentably distinct from each other.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 9/14/2021, 12/8/2021,2/10/2021, and 5/19/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0339054 A1 to Yadav et al. (hereinafter Yadav), in view of US 2017/0181210 A1 to Nadella et al. (hereafter referred to as Nadella).
Regarding claim 1, Yadav discloses a method comprising:
instantiating a plurality of virtual routers (VRs) at each node (see at least Figs. 4, 5 and ¶ [0025], [0052], [0055], [0059],  [0074]; a plurality of virtual tunnel endpoints (VTEP) implemented as virtual routers or virtual switches at each host) of a plurality of nodes that form a network (see at least Fig. 4 and ¶ [0009], [0057]-[0059]), wherein each VR is coupled to the network and to a tenant of a plurality of tenants of the node (see at least ¶ [0051]-[0052] and [0085]; each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router), wherein the network comprises a plurality of virtual links in an overlay network provisioned over an underlay network including servers of a public network (see at least Fig. 4 and ¶ [0009]; an illustration of an overlay network.  See also, [0018]; “In some cases, the overlay network can be a VXLAN network.  However, in other cases, the overlay network can be based on any other overlay protocol, such as NVGRE or STT, for example.  The local host can be a server connected to the networking device and running the virtual machines.  For example, the local host can be a server running a hypervisor with one or more virtual machines.  Here, the virtual machines can reside on the overlay network.” Effectively describes hosts operating as servers or hypervisors comprising virtual machines, and as seen in Figure 4, shows a plurality of virtual links.  See also ¶ [0014], [0022], and [0025] which suggests an “underlay network” by use of an “overlay network”, the overlay network described as a virtual or software network on top of a hardware network of servers and hosts.  See also ¶ [0030]-[0031] – the use of a public cloud suggest at least a public network).
Yadav does not appear to expressly teach configuring at least one VR to include configuring at least one VR to include a feedback control system comprising at least one objective function that characterizes the network; and configuring the at least one VR to receive link state data of a set of virtual links of the plurality of virtual links, and control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data.
In the same field of endeavor, Nadella discloses configuring at least one VR to include a feedback control system comprising at least one objective function that characterizes the network (see at least ¶ [0048]; an orchestration engine is a module part of a virtual router. See also ¶ [0052] - orchestration engine receives feedback information from load balancers in order to modify/forward/route network traffic between virtual machines.), and configuring the at least one VR to receive link state data of a set of virtual links of the plurality of virtual links, and control routing of a tenant traffic flow of each tenant according to a best route of the network determined by the at least one objective function using the link state data (see at least ¶ [0041]; “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms. The routing algorithm determines a best path from a component of a customer's cloud resources in a cloud computing network 105 through the virtual router 400, across public network(s) 130 and/or private IP network 135 to another component (e.g., a virtual machine) of the customer's cloud resources in a different cloud computing network 105.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 2, Yadav in view of Nadella teaches the method of claim 1.  In addition, Yadav teaches configuring each node to include a plurality of virtual machines (VMs) (see at least Fig. 4 and ¶ [0018], [0052], and [0062]-[0063]; describes a plurality of virtual machines of a host), wherein each VM includes a VR of the plurality of VRs and corresponds to the tenant (Yadav: Figure 4 with [0009] - an illustration of an overlay network. See also [0018] - “In some cases, the overlay network can be a VXLAN network. However, in other cases, the overlay network can be based on any other overlay protocol, such as NVGRE or STT, for example. The local host can be a server connected to the networking device and running the virtual machines. For example, the local host can be a server running a hypervisor with one or more virtual machines. Here, the virtual machines can reside on the overlay network.” See also [0051 -0052] and [0085] - each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] - Examiner considers an endpoint as a tenant, as well.).

Regarding claim 3, Yadav in view of Nadella teaches the method of claim 2.  In addition, Yadav teaches configuring each VM to isolate at least one of a control plane and a data plane of each tenant from each other tenant of the plurality of tenants (see at least ¶ [0070]; corresponds to a VM-host/host-VM determines reachability either through a data plane or a control plane, wherein each VM, or virtual instance, is connected to a one or more endpoints).

Regarding claim 4, Yadav in view of Nadella teaches the method of claim 2.  In addition, Yadav teaches wherein the control of the routing of the tenant traffic flow comprises routing the tenant traffic flow from an ingress note to an egress node of the plurality of nodes (see at least ¶ [0047], [0051]; corresponds to a spine switch (or proxy) operable to route tenant packets, and leaf switches perform bridging and enforce network policies for ingress and egress traffic).

Regarding claim 5, Yadav in view of Nadella teaches the method of claim 4.  In the obvious combination, Nadella teaches configuring the control of the routing of the tenant traffic to include each VR separately controlling routing of each tenant traffic flow to at least one next node of the best route (see at least ¶ [0041], [0045]; each virtual router has stored a forwarding table to individually determine a next hop of a best route).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 6, Yadav in view of Nadella teaches the method of claim 2.  In addition, Yadav teaches configuring the plurality of virtual links as a component of the overlay network that utilizes the underlay network for delivery of the tenant traffic flow (see at least ¶ [0051] – [0052] and [0085] - each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host/virtual router. See also [0047] - Examiner considers an endpoint as a tenant, as well. See also [0047], [0049], and [0054-0055] - virtual links correspond directly to the formation of the overlay network, including the plurality of VTEPs (or endpoints/tenants). ).

Regarding claim 7, Yadav in view of Nadella teaches the method of claim 2.  Yadav further teaches configuring each VR to form in the network the set of virtual links corresponding to the tenant, and configuring the set of virtual links to form a private tenant network corresponding to the tenant (see at least ¶ [0030]-[0031]; corresponds to one or more virtual machines (or instances) collected together (through links) to form one or more private networks).

Regarding claim 8, Yadav in view of Nadella teaches the method of claim 2.  In addition, Yadav teaches configuring the plurality of virtual links to include a plurality of single-hop virtual links coupled between each node of the plurality of nodes (see at least Fig. 4; single hop links between hosts comprising virtual instances).

Regarding claim 9, Yadav in view of Nadella teaches the method of claim 2.  In addition, Yadav teaches comprising configuring the plurality of virtual links to include a plurality of sets of virtual links, wherein each set of virtual links forms a private tenant network of a corresponding tenant of the plurality of tenants (see at least ¶ [0030]-[0031]; corresponds to one or more virtual machines (or instances) collected together (through links) to form one or more private networks.  See also ¶ [0051]-[0052], [0085]; each VTEP (of a fabric switch) is operable to store a forwarding table to route/forward tenant packets to one or more tenants of the host /virtual router.).

Regarding claim 10, Yadav in view of Nadella teaches the method of claim 9.  In the obvious combination, Nadella teaches configuring the network to include a plurality of private tenant networks corresponding to the plurality of tenants, wherein each private tenant network is isolated from each other private tenant network of the plurality of private tenant networks (see at least Figs. 1, 2 and ¶ [0025]; each cloud network includes a private and public network (Fig. 2), suggesting the plurality of cloud networks represented in Fig. 1 comprises a plurality of private networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 11, Yadav in view of Nadella teaches the method of claim 10.  In the obvious combination, Nadella teaches configuring the plurality of private tenant networks to maintain separation of multi-tenant traffic flows throughout the network (see at least ¶ [0018]; corresponds to each different and distinct cloud network comprising a plurality of virtual machines, wherein “one or more virtual machines may be “spun up” for each customer in a cloud computing network to allocate a portion of the processing resources”, suggesting a separation of tenant streams per virtual machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 12, Yadav in view of Nadella teaches the method of claim 10.  In the obvious combination, Nadella further teaches configuring each private tenant network with a tenant configuration of a corresponding tenant to control routing of tenant traffic flows of the tenant (see at least ¶ [0021]; “Customer portal 125 may execute an application (app), or a web browser that loads web pages, to display a graphical user interface that enables customer 140 to view and customize customer 140’s cloud resources at each cloud computing network 105 associated with a cloud provider of which customer 140 is a subscriber.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 14, Yadav in view of Nadella teaches the method of claim 2.  In the obvious combination, Nadella further teaches configuring each VR to include a plurality of routing control algorithms representing a plurality of routing behaviors (see at least ¶ [0041]; “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

Regarding claim 15, Yadav in view of Nadella teaches the method of claim 14.  In the obvious combination, Nadella further teaches configuring each routing control algorithm to determine at least one path through the network for routing the tenant traffic flow from an ingress node of the plurality of nodes to an egress node of the plurality of nodes (see at least ¶ [0041]; “Orchestration engine 110 may define WAN routes using any type of existing routing algorithm such as, for example, link-state algorithms or distance vector algorithms.  The routing algorithm determines a best path from a component of a customer’s cloud resources in a cloud computing network 105 through the virtual router 400, across public network(s) 130 and/or private IP network 135 to another component (e.g., a virtual machine) of the customer’s cloud resources in a different cloud computing network 105.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of virtual routers as described by Yadav in view of the virtual routers comprising orchestration engines described by Nadella to determine the best route in an overlay network for the reasons of implementing load balancing in a cloud network.

10.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, in view of Nadella as applied to claim 1 above, and further in view of US 8,094,659 B1 to Arad (hereinafter referred to as Arad).
Regarding claim 13, Yadav in view of Nadella teaches the method of claim 12.
Yadav in view of Nadella does not appear to expressly disclose configuring the tenant configuration to include traffic classification data, route data, and bandwidth.
In the same field of endeavor, Arad teaches configuring the tenant configuration to include traffic classification data, route data, and bandwidth (see at least col. 2, line 54-col. 3, line 38 -corresponds to a classification engine of a virtual router operable to review an action and match table to route traffic based on at least a bandwidth and a minimum delay, and assigning a virtual router function identification to the traffic class.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orchestration engine of a virtual router of the combination in view of the traffic classification engine of Arad to properly match traffic according to a configuration rule for the reasons of improving virtual router resolution by use of matching rules (Arad: Col. 1, lines 47-50 and col. 2, lines 20-26).

Regarding claim 16, Yadav in view of Nadella teaches the method of claim 14.
Yadav in view of Nadella does not appear to expressly disclose configuring each routing behavior to correspond to a traffic classification of the tenant traffic flow.
In the same field of endeavor, Arad teaches configuring each routing behavior to correspond to a traffic classification of the tenant traffic flow (see at least col. 2, line 54-col. 3, line 38 -corresponds to a classification engine of a virtual router operable to review an action and match table to route traffic based on at least a bandwidth and a minimum delay, and assigning a virtual router function identification to the traffic class.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the orchestration engine of a virtual router of the combination in view of the traffic classification engine of Arad to properly match traffic according to a configuration rule for the reasons of improving virtual router resolution by use of matching rules (Arad: Col. 1, lines 47-50 and col. 2, lines 20-26).

Allowable Subject Matter
11.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465